NOT FOR PUBLICATION                           FILED
                                                                          FEB 25 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JESSE GRAHAM,                                   No. 20-55779

                Plaintiff-Appellant,            D.C. No. 2:19-cv-09948-AB-SS

 v.
                                                MEMORANDUM*
TAYLOR SWIFT, an individual; KARL
MARTIN SANDBERG, an individual;
KARL JOHAN SCHUSTER, an individual;
SONY ATV MUSIC PUBLISHING, LLC, a
limited liability company; KOBALT MUSIC
PUBLISHING AMERICA, INC., a
Delaware Corporation; BIG MACHINE
LABEL GROUP LLC, a limited liability
company; UNIVERSAL MUSIC GROUP,
INC., a California Corporation; DOES, 1
through 10,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jesse Graham appeals pro se from the district court’s judgment dismissing

his copyright action. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      In his opening brief, Graham failed to address the grounds for dismissal and

has therefore waived his challenge to the district court’s order. See Indep. Towers

of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (explaining that “we

will not consider any claims that were not actually argued in appellant’s opening

brief”); Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (explaining that

arguments raised for the first time in a reply brief are deemed waived); see also

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (noting that “[w]e will not

manufacture arguments for an appellant . . . .”).

      AFFIRMED.




                                          2                                   20-55779